Citation Nr: 1016031	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  10-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 29, 2008, 
for a 20 percent disability evaluation for the Veteran's 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to an 
increased evaluation for erectile dysfunction in April 2004, 
which was most recently denied in an unappealed June 2005 
rating decision.

2.  On September 29, 2008, another application for an 
increased evaluation for erectile dysfunction was received by 
the RO; no communication or medical record following the June 
2005 rating decision, and prior to the September 29, 2008, 
application, may be interpreted as a formal or informal claim 
of entitlement to an increased evaluation for erectile 
dysfunction.

3.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period prior to receipt of the claim.


CONCLUSION OF LAW

The criteria for an effective date prior to September 29, 
2008, for a 20 percent disability evaluation for the 
Veteran's service-connected erectile dysfunction have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
effective date following the grant of an increased 
evaluation.  Courts have held that once an increased 
evaluation is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and he was afforded VA genitourinary examination 
in November 2008.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The regulations, however, also stipulate that an effective 
date for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim." 38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.

Here, the Veteran maintains that he is entitled to an 
effective date earlier than September 29, 2008, for his 20 
percent evaluation for erectile dysfunction.  Specifically, 
he argues that he underwent a prostatectomy in November 2000, 
which should be the effective date of his 20 percent 
evaluation because the condition remained essentially the 
same since that time.  

By way of history, the Veteran originally filed a claim for 
service connection for prostate cancer in October 2000.  On 
November 4, 2000, he underwent a radical retropubic 
prostatectomy to treat his cancer.  In a September 2003 
rating decision, the RO granted service connection for 
prostate cancer as well as erectile dysfunction secondary to 
prostate cancer, assigning a noncompensable evaluation 
effective November 4, 2000, for the erectile dysfunction.  As 
the Veteran did not submit a notice of disagreement, this 
decision is final.  See 38 U.S.C.A. § 7104.  The effect of 
that finality is to preclude an award of an effective date 
prior to that denial.

The Veteran filed for an increased rating for his erectile 
dysfunction in April 2004.  However, in a June 2005 rating 
decision, the RO continued his evaluation as noncompensable.  
As the Veteran did not submit a notice of disagreement, this 
decision is also final.  See 38 U.S.C.A. § 7104.  The effect 
of that finality is to preclude an award of an effective date 
prior to that denial.  Further, he has not raised a claim of 
clear and unmistakable error (CUE) such as to challenge the 
finality of either the September 2003 or June 2005 
determinations.

Based on the foregoing, any effective date awarded in the 
present case must necessarily be after June 2005 (the date of 
the final unappealed RO denial).

The Veteran's most recent claim for an increased evaluation 
for erectile dysfunction was received on September 29, 2008.  
In a December 2008 rating decision, the RO increased his 
evaluation to 20 percent effective September 29, 2008, the 
date his claim was received.  The RO based its decision on a 
private treatment record dated in August 2008 in which the 
Veteran reported difficulty initiating and sustaining an 
erection as well as a November 2008 VA genitourinary 
examination report containing subjective complaints of 
inability to penetrate the vagina or ejaculate and objective 
evidence of slight penis deformity and complete erectile 
dysfunction.  The Veteran agreed with the 20 percent 
evaluation, but filed a notice of disagreement with respect 
to the effective date in December 2008.

The Board will now consider whether the Veteran is entitled 
to an effective date after the final unappealed RO denial in 
June 2005 and the date he filed the most recent application 
for an increased evaluation for erectile dysfunction on 
September 29, 2008.  

First, since he filed the claim on September 29, 2008, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the September 29, 
2008, date selected by the RO is the earliest possible 
effective date.  Specifically, even if entitlement arose 
prior to September 29, 2008, the date of claim would still be 
the later of the two.  

Next, the Board has considered whether any evidence of record 
after the last unappealed RO denial on June 15, 2005, but 
prior to September 29, 2008, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2009).

After reviewing the record, however, the Board concludes that 
there were no testimonial documents submitted between June 
15, 2005, and September 29, 2008, indicating an intent to 
seek an increased evaluation for service-connected erectile 
dysfunction.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the Veteran was afforded a VA genitourinary examination 
in April 2008, at which time the examiner diagnosed him with 
merely "incomplete" erectile dysfunction.  Therefore, this 
cannot be accepted as an informal claim for an increased 
evaluation.  The only other medical evidence predating the 
September 29, 2008, increased evaluation claim is the August 
2008 private treatment record in which the Veteran reported 
difficulty initiating and sustaining an erection.  However, 
this evidence was not submitted by the Veteran until he filed 
his claim on September 29, 2008.  

The Board also finds that it is not factually ascertainable 
that there was an increase in disability which occurred 
within the one year period prior to the claim.  The Veteran 
himself has alleged that the disorder had been productive of 
impairment for many years.  

In sum, the presently-assigned effective date of September 
29, 2008, for a 20 percent disability evaluation for the 
Veteran's service-connected erectile dysfunction is 
appropriate and there is no basis for an award of increased 
evaluation prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.









ORDER

Entitlement to an effective date prior to September 29, 2008, 
for a 20 percent disability evaluation for the Veteran's 
service-connected erectile dysfunction is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


